Botty, J.
This action was brought to recover the amount of a promissory note and protest fees alleged to have been ' made by the defendant to the order of one M. Zidwertz, and indorsed and delivered by him to , the plaintiff before maturity thereof, for a valuable consideration.
The answer of the defendant denies the making of the note, , and, by way of a specific defense, she alleges that an agreement had been made and entered into between her and the plaintiff, wherein said Zidwertz was to return to her 360 assorted garments belonging to her which she had previously delivered to him to do work on.
That she signed a paper in blank which was intended as an agreement to the effect that if Zidwertz returned all the goods the plaintiff would be authorized to pay him for or on her account the sum of $200, and that she would reimburse the plaintiff therefor.
That Zidwertz failed and neglected to return all of said goods, but instead thereof he returned but 300 garments and retained the balance of such garments, of which plaintiff was duly informed, and that if the money was paid over to Zidi-- ' wertz, the same was so paid without her knowledge or consent.
The issues thus raised were fairly tried and the disputed questions of fact were submitted to the jury under proper instructions from the court, and a verdict rendered in favor of the defendant, which was in accordance with the evidence.
Eo exceptions were taken to the judge’s charge.
*694, The plaintiff .then moved for a new trial on the judge’s minutes and- the exceptions taken during the trial-only. - ’
This motion was denied and exception taken, and an order entered to that effect which brings up for review only the exceptions of law." ‘ 1"
•: Upon, a careful examination, of the record we find that the only exceptions taken by plaintiff• were the .exceptions to the rulings, on the. admission' and 'exclusion of evidence, which rulings, in our opinion, were in accordance with the established rules of evidence.
The judgment and order appealed from must- be affirmed, ■ with qosts.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.'